Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to application filed on 02/05/2020.
Claims 1-20 are pending in this Office Action. Claims 1-2, 8-9 and 15-16 are rejected and claims 3-7, 10-14 and 17-20 are objected to in which Claims 1, 8 and 15 are independent.
Information Disclosure Statement
The information disclosure statements filed 02/05/2020, 04/21/2021,10/05/2021,  and 04/27/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Priority
Applicant’s claim for instant application 16782480, filed 02/05/2020 for the benefit of prior-filed application 15169233, filed 05/31/2016 ,now U.S. Patent #10558929, as a continuation, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10558929. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 10558929 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 10558929.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11055325.
Instant Application
U.S. Patent No.  10558929
1. A computer-implemented method of predicting abnormal operation of a component of a machine, the method comprising:
receiving monitoring data from the machine during operation;
processing the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of the component;
determining, using the values of the one or more monitoring features, a probability of abnormal operation of the component; and













scheduling maintenance for the component responsive to the probability exceeding a first threshold value.


2. The computer-implemented method of claim 1, 
wherein determining the probability of abnormal operation of the component comprises extracting the probability from a prediction matrix, and
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons.

3. The computer-implemented method of claim 2, 
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.


4. The computer-implemented method of claim 2, 
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the component, and

wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.


5. The computer-implemented method of claim 4, wherein determining the probability of abnormal operation of the component comprises:
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, values of a maximum probability for a combination of a particular time horizon and values of the first monitoring feature and the second monitoring feature, respectively.

6. The computer-implemented method of claim 2, further comprising: 
generating the first prediction sub-matrix, 
wherein generating the first prediction sub­ matrix includes: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation;
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first monitoring feature is in the value sub-region; and
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first monitoring feature is in the value sub­region.


7. The computer-implemented method of claim 1, further comprising:
determining the one or more monitoring features, 
wherein determining the one or more monitoring features comprises:
receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations include data for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.

 










8. A system, comprising:
a computer processor; and
a computer memory storing program code executable by the computer processor to: 









receive monitoring data from a machine during operation;





process the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of a component of the machine;
determine, using the values for the one or more monitoring features, a probability of abnormal operation of the component; and
schedule maintenance for the component responsive to the probability exceeding a first threshold value.

1. A computer-implemented method of predicting component abnormal operation in a machine, the method comprising: 
receiving monitoring data from the machine during operation of the machine;








computing at least one monitoring feature from the received monitoring data; 
extracting a probability of a component operating abnormally from a prediction matrix based on the computed at least one monitoring feature, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 
scheduling maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.



2. The computer-implemented method of claim 1, 




wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.


3. The computer-implemented method of claim 2, 
wherein the at least one monitoring feature includes a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

4. The computer-implemented method of claim 2, 
wherein the at least one monitoring feature includes a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

5. The computer-implemented method of claim 4, 
wherein extracting the probability of a component operating abnormally comprises: 
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, a maximum probability for a particular time horizon and values of the first monitoring feature and the second monitoring feature.



6. The computer-implemented method of claim 2, further comprising: 
generating the first prediction sub-matrix, 
wherein generating the first prediction sub-matrix includes: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.

7. The computer-implemented method of claim 1, further comprising: 
determining the at least one monitoring feature, 
wherein determining the at least one monitoring feature comprises: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.












8. A system, comprising: 
a computer processor; and 
a computer memory storing: 
a prediction matrix for abnormal operation of a component of a machine, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 
an abnormal operation prediction application, which is executable by the computer processor to:
receive monitoring data from the machine during operation of the machine; compute at least one monitoring feature from the received monitoring data; 
extract a probability of a component operating abnormally from the prediction matrix based on the computed at least one monitoring feature; and 






schedule maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.

9. The system of claim 8,
wherein the computer memory further stores a prediction matrix that includes probabilities of abnormal operation for the component, and
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons.

10. The system of claim 9,
wherein the one or more monitoring features include a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

11. The system of claim 9,
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the component, and

wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

12. The system of claim 11, wherein determining the probability of abnormal operation of the component comprises:

extracting, from the first prediction sub-matrix and the second prediction sub-matrix, values of a maximum probability for a combination of a particular time horizon and values of the first monitoring feature and the second monitoring feature, respectively.

13. The system of claim 9, wherein the program code is further executable by the computer processor to generate the first prediction sub-matrix by:

receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of a component, and a second period after repair of the machine following the abnormal operation;
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first monitoring feature is in the value sub-region; and
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first monitoring feature is in the value sub-region.

14. The system of claim 8, wherein the program code is further executable by the computer processor to determine the one or more monitoring features by:

receiving historical monitoring data related to instances of abnormal operations of at least one of: the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations include data for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.
9. The system of claim 8, 




wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.



10. The system of claim 9, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

11. The system of claim 9, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

12. The system of claim 11, 
wherein extracting the probability of a component operating abnormally from comprises: 
extracting, from the first prediction sub-matrix and the second prediction sub-matrix, a maximum probability for a particular time horizon and values of the first monitoring feature and the second monitoring feature.


13. The system of claim 9, 
wherein the computer memory further stores a prediction matrix generating application, which is executable by the computer processor to generate the first prediction sub-matrix by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.


14. The system of claim 8, 
wherein the computer memory further stores a monitoring feature generation application, which is executable by the computer processor to determine the at least one monitoring feature by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.
15. A computer program product comprising:


a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to:
receive monitoring data from a machine during operation;









process the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of a component of the machine;
determine, using the values of the one or more monitoring features, a probability of abnormal operation of the component; and
schedule maintenance for the component responsive to the probability exceeding a first threshold value.
15. A computer program product for calculating a predicted abnormal operation of a machine, the computer program product comprising: 
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to: 
receive monitoring data from the machine during operation of the machine; 
compute at least one monitoring feature from the received monitoring data; 
extract a probability of a component operating abnormally from a prediction matrix based on the computed at least one monitoring feature, 
wherein the prediction matrix includes probabilities of abnormal operation for a first component of the machine, the probabilities of abnormal operation corresponding to values of a first monitoring feature; and 







schedule maintenance for the component of the machine upon the extracted probability exceeding a first threshold value.
16. The computer program product of claim 15,
wherein determining the probability of abnormal operation of the component comprises extracting the probability from a prediction matrix, and
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons.

17. The computer program product of claim 16,
wherein the one or more monitoring features include a second monitoring feature, wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.

18. The computer program product of claim 16,

wherein the one or more monitoring features include a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, and
wherein the second prediction sub-matrix includes probabilities of abnormal operation for combinations of values of the second monitoring feature and time horizons.


19. The computer program product of claim 16, 
wherein the computer-readable program code is further executable to generate the first prediction sub-matrix by:

receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first monitoring feature of the one or more monitoring features for: a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation;
dividing a range of values of the one or more monitoring features into a plurality of value sub-regions; and
for each value sub-region:
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first monitoring feature is in the value sub-region; and
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first monitoring feature is in the value sub-region.


20. The computer program product of claim 15, 
wherein the computer-readable program code is further executable to determine the one or more monitoring features by:
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for: 
a first period before an abnormal operation of the component, and a second period after repair of the machine following the abnormal operation; and
computing the one or more monitoring features from the data based on a difference in value for the one or more monitoring features in the data before the abnormal operation and after the abnormal operation.
16. The computer program product of claim 15, 



wherein the prediction matrix includes a first prediction sub-matrix that includes the probabilities of abnormal operation for combinations of values of the first monitoring feature and time horizons.


17. The computer program product of claim 16, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of a second component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

18. The computer program product of claim 16, 
wherein the at least one monitoring feature includes a second monitoring feature, 
wherein the prediction matrix further includes a second prediction sub-matrix related to abnormal operation of the first component of the machine, 
wherein the second prediction sub-matrix includes probabilities of abnormal operation corresponding to combinations of values of the second monitoring feature and time horizons.

19. The computer program product of claim 16, 
wherein the computer-readable program code is further executable by the one or more computer processors to generate the first prediction sub-matrix by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first one of the at least one monitoring feature for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; 
dividing a range of values of the at least one monitoring feature into a plurality of value sub-regions; and 
for each value sub-region: 
calculating a probability of abnormal operation for a first time horizon by dividing a total number of abnormal operations by a total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region; and 
calculating a probability of abnormal operation for a second time horizon by dividing a total number of abnormal operations by the total number of instances in which the value of the first one of the at least one monitoring feature is in the value sub-region.

20. The computer program product of claim 15, 
wherein the computer-readable program code is further executable by the one or more computer processors to determine the at least one monitoring feature by: 
receiving historical monitoring data related to instances of abnormal operations of at least one of the machine, one or more machines of a same type as the machine, and one or more machines of a same class as the machine, 
wherein the instances of abnormal operations includes data for a first period before an abnormal operation of a component and data for a second period after repair of the machine following the abnormal operation; and 
computing the at least one monitoring feature from the data based on a difference in value for the at least one monitoring feature in the data before the abnormal operation and after the abnormal operation.




“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Interpretation
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 8, and 15, are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by 
 Morris, II et al.: “DYNAMICALLY UPDATED PREDICTIVE MODELING OF SYSTEMS AND PROCESSES”, (U.S. Patent Application Publication US 20160350671 A1, DATE PUBLISHED 2016-12-01 and DATE FILED 2016-04-20, hereafter “Morris, II”).

As per claim 1, Morris, II teaches a computer-implemented method of predicting abnormal operation of a component of a machine, the method comprising:
receiving monitoring data from the machine during operation (See [0003], many operating systems involving the operation of machines or hardware-enabled devices, a wide range of monitoring can be carried out for the operational control of the respective systems. In many cases, the monitored information extracted from the systems during operation thereof (e.g., raw data collected through sensors distributed about the operating system) is sent to a controller, user device or other processing device, which can then adjust or otherwise modify the operation of the system or a portion of the system in response to the monitored conditions);
processing the monitoring data to determine values for one or more monitoring features that are predictive of abnormal operation of the component (See [0026] and [0075], “predictive analytics” refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, hardware device, or machine is likely to occur within a time period of interest in the future during operation thereof. In accordance with the inventions herein, probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur. if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal);
determining, using the values of the one or more monitoring features, a probability of abnormal operation of the component (See [0026] and [0075], probability models can be generated that will provide information to a system or a user (such as providing a signal generated within a system) that the operational outcome of interest is likely to occur; and if the predicted output 196 indicates that an operational outcome of interest (e.g., a failure of a component or piece of equipment 112 of the operating system 110 or other operational condition of interest) is likely to occur within an indicated period of time, then the user and/or operators may take action to avoid or modify the occurrence of the operational outcome of interest. Here component failure reads on component abnormal); and
scheduling maintenance for the component responsive to the probability exceeding a first threshold value (See Abstract: The predictions can, for example, provide sufficient time for maintenance or repairs to be scheduled and carried out to avoid the predicted operational outcome. Here a sufficient amount of time reads on a time threshold, that is, not a sufficient amount of time is a time under a threshold value).

As per claim 8, the claim recites a system, comprising: a computer processor; and a computer memory storing program code executable by the computer processor (Morris, II: [00078], at least one memory that stores computer-executable instructions, and at least one processor that, when executing the computer-executable instructions, configures the system) to perform the steps of a method as recited in the claim 1 and as rejected under 35 U.S.C. § 102 above as being anticipated by Morris, II.
Therefore, claim 8 is rejected along the same rationale that rejected claim 1.

As per claim 15, the claim recites a computer program product comprising:
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors (See Morris, II: [00078], at least one memory that stores computer-executable instructions, and at least one processor that, when executing the computer-executable instructions, configures the system) to perform the steps of a method as recited in the claim 1 and as rejected under 35 U.S.C. § 102 above as being anticipated by Morris, II.
Therefore, claim 15 is rejected along the same rationale that rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over 
Morris, II, as applied to claims 1, 8 and 15 above, and further in view of 
House et al.: “METHOD AND SYSTEM FOR PREDICTING REMAINING LIFE FOR MOTORS FEATURING ON-LINE INSULATION CONDITION MONITOR”, (U.S. Patent Application Publication US 20060259271 A1, DATE PUBLISHED 2006-11-16 and DATE FILED 2005-05-12, hereafter “House”).

As per claim 2, Morris, II does not explicitly teach the computer-implemented method of claim 1, wherein determining the probability of abnormal operation of the component comprises extracting the probability from a prediction matrix.
On the other hand, as an analogous art on predicting operational outcomes of interest in hardware devices or machines, House teaches the computer-implemented method of claim 1, wherein determining the probability of abnormal operation of the component comprising extracting the probability from a prediction matrix (See [0008], developing a conditional probability matrix comprises failure probability corresponding to possible failure events for the motor system, developing an overall motor system reliability model based on the causal interference model and the conditional probability matrix. Here an overall motor system reliability model was developed based on the conditional probability matrix reads on extracting the probability from a probability matrix, also interpreted as a prediction matrix).
It would have been obvious to one having ordinary skill in the art at the time the Applicant’s application was filed to combine House’s teaching with Morris, II reference because Morris, II is dedicated to predicting operational outcomes of interest in machines and autonomous evaluation of features allowing the predictive models to be dynamically updated in response to changes in the environment or monitored data during operation thereof, and House is dedicated to determining reliability and forecasting, with an ascertained statistical confidence, a remaining time before failure for electric motor systems including an insulation condition monitor and a combined teaching would have been able to enable Morris, II to more accurately predict operational outcomes of interest in machines by including House’s teaching on ascertained statistical confidence in the predictive models.
Morris, II in view of House further teaches:
wherein the prediction matrix includes a first prediction sub-matrix that includes probabilities of abnormal operation for combinations of values of a first monitoring feature of the one or more monitoring features and time horizons (See Morris, II: [0010], the plurality of operational parameters is derivable from information comprising one or more of at least times, locations, or environmental conditions associated with operation of the operating system, hardware device, or machine. Signaling is also incorporated in some embodiments herein, where such signals are associable with the probability that the operational outcome of interest is likely to occur within a time period of interest. Yet further, the at least one operational condition of interest can include a fault, failure, energy use, resource use, production quantity, production quality, compliance with required operational parameters, or operational cost metrics.).

As per claim 9, the claim recites a system, comprising: a computer processor; and a computer memory storing program code executable by the computer processor (Morris, II: [00078], at least one memory that stores computer-executable instructions, and at least one processor that, when executing the computer-executable instructions, configures the system) to perform the steps of a method as recited in the claim 2 and as rejected under 35 U.S.C. § 103 above as being unpatentable over Morris, II in view of House.
Therefore, claim 9 is rejected along the same rationale that rejected claim 2.

As per claim 16, the claim recites a computer program product comprising:
a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors (See Morris, II: [00078], at least one memory that stores computer-executable instructions, and at least one processor that, when executing the computer-executable instructions, configures the system) to perform the steps of a method as recited in the claim 2 and as rejected under 35 U.S.C. § 103 above as being unpatentable over Morris, II in view of House.
Therefore, claim 16 is rejected along the same rationale that rejected claim 2.
Allowable Subject Matter
Claims 3-7, 10-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
June 17, 2022